DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments/Amendment
The amendment to Claims 1 and 13 is acknowledged.

Applicant's arguments filed 7/25/2022 have been fully considered.
The applicant first asserts that Claims 1 and 13 are amended according to paragraph [0098] of the specification. Although paragraph [0098] describes Figs 3 and 4 and supports the new limitation “wherein the optical device further comprises: a Raman scattering light signal collecting optical path configured to collect the light signal from the object; and an infrared light collecting optical path configured to collect the infrared light from the object, wherein the infrared light collecting optical path is separated completely from the Raman scattering light signal collecting optical path,” this limitation is in direct contradiction to the limitation “wherein the optical device comprises a first beam splitter configured to extract infrared light in the light signal from the sample and guide the infrared light towards the security monitor,” where the beam splitter is described according to paragraphs [0089]-[0091] and to Figs. 1 and 2. The original disclosure does not support a combination of those two features and therefore the amendment is considered new matter. Moreover, the amendment is undefined as the two limitation are contradictory and it is unclear which one of the two should be considered. Moreover, the applicant argues that “in the solution of amended claim 1, after the excitation light 11 reaches the sample 30 to be detected, the infrared light 31 emitted from the sample 30 to be detected directly emits toward the safety detector 50 without passing through the beam splitter 25, thus forming the infrared light collecting optical path 23 '. That is, the infrared light collecting optical path is separated completely from the Raman scattering light signal collecting optical path. In this way, the original optical path structure of the Raman spectrum inspection apparatus may be remained as far as possible.” This makes the claim highly confusing. Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 USC 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. 
The arguments do not apply to Claim 13 as the amendment to Claim 13 is different.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6, and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The new limitation “wherein the optical device further comprises: a Raman scattering light signal collecting optical path configured to collect the light signal from the object; and an infrared light collecting optical path configured to collect the infrared light from the object, wherein the infrared light collecting optical path is separated completely from the Raman scattering light signal collecting optical path” in Claim 1 is supported by paragraph [0098] and Figs 3 and 4 of the specification, while the limitation “wherein the optical device comprises a first beam splitter configured to extract infrared light in the light signal from the sample and guide the infrared light towards the security monitor,” is supported by paragraphs [0089]-[0091] and to Figs. 1 and 2.The two limitations are in contradiction to each other and not supported by the original disclosure.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The new limitation “wherein the optical device further comprises: a Raman scattering light signal collecting optical path configured to collect the light signal from the object; and an infrared light collecting optical path configured to collect the infrared light from the object, wherein the infrared light collecting optical path is separated completely from the Raman scattering light signal collecting optical path” in Claim 1, supported by paragraph [0098] and Figs 3 and 4 of the specification is in direct contradiction with the limitation “wherein the optical device comprises a first beam splitter configured to extract infrared light in the light signal from the sample and guide the infrared light towards the security monitor,” described in paragraphs [0089]-[0091] and to Figs. 1 and 2.The combination of the two phrases in claim 1 renders the claim indefinite.  The combination of the two phrases is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The examiner notes that where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 USC 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. For the purpose of compact prosecution, the recited language of claim 1 is being interpreted as the claim before the final amendment.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 13 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by Gardner (US 2015/0168367 A1).
Regarding Independent Claim 13, Gardner discloses a method of monitoring a detection security of a Raman spectrum inspection apparatus (Figs 2 or 3 by means of the device of Fig. 1), comprising:
emitting exciting light by a laser (by means of light source 102 in the form of a laser, [0024]);
guiding the exciting light to a sample and collecting a light signal from the sample (by means of fibers 122, 120, 126 and beam-splitter 124, as shown in FIG. 1); 
extracting infrared light in the light signal from the sample and guiding the infrared light towards a security monitor (“radiation processing module 106 may optionally include an infra-red detector 106b to detect thermal infra-red radiation emitted by object 140. That information is also communicated by line 128c to processor 110 so that processor 110 can evaluate the temperature of the portion of the object 140 illuminated by illuminating light 136,” [0026]; “[i]f the temperature is near a suspected ignition temperature of an explosive material (220) then the laser can be turned off (230) to avoid igniting the material. If this is not the case but the temperature is rapidly increasing at a rate beyond a predetermined limit (236), or the Raman spectral data change resulting from a temperature change is changing at a rate beyond a predetermined limit (236), then the power of the illuminating light is reduced (240). If the temperature or spectral data are not beyond the predetermined limit (236) then Raman spectral data can be produced or continued to be produced, and analyzed (250), [0033].” The security signal is the signal to turn the laser off to avoid igniting the material, or to reduce the power of the illuminating light sent by using one of the communication lines 128a-f, Fig. 1, [0024]; “the infra-red detector might be positioned at the end of the probe, or it might be incorporated into the probe head optics. In these situations infra-red detector 106b is separate from the remainder of radiation processing module 106 that is internal to the spectrometer housing 131b to separate/extract/guide the infrared light towards the infrared detector,” [0026]; or “processing module 106 includes various optical, mechanical, and electronic elements that can be used to analyze emitted radiation 138” such as “one or more beamsplitting elements for dividing a radiation beam into two beams”, [0027], i.e. towards 106a and 106b);
monitoring a security state of the sample during irradiating of the exciting light from the laser onto the sample (by means of 106b, [0026]), and providing a security indicating signal representing whether or not the sample is damaged due to being irradiated by the exciting light (“radiation processing module 106 may optionally include an infra-red detector 106b to detect thermal infra-red radiation emitted by object 140. That information is also communicated by line 128c to processor 110 so that processor 110 can evaluate the temperature of the portion of the object 140 illuminated by illuminating light 136,” [0026]; “[i]f the temperature is near a suspected ignition temperature of an explosive material (220) then the laser can be turned off (230) to avoid igniting the material. If this is not the case but the temperature is rapidly increasing at a rate beyond a predetermined limit (236), or the Raman spectral data change resulting from a temperature change is changing at a rate beyond a predetermined limit (236), then the power of the illuminating light is reduced (240). If the temperature or spectral data are not beyond the predetermined limit (236) then Raman spectral data can be produced or continued to be produced, and analyzed (250), [0033].” The security signal is the signal to turn the laser off to avoid igniting the material, or to reduce the power of the illuminating light sent by using one of the communication lines 128a-f, Fig. 1, [0024]), and
sending a control signal to the laser (by means of [p]rocessor 110 is in electrical communication with light source 102, radiation processing module 106, display 108, storage unit 112, and communication interface 114 via communication lines 128a-f, [0024]) so as to reduce a power of the laser or to turn off the laser if the security indicating signal indicates that a security of the sample is affected by a detection performed to the sample ([0026], [0033], as explained above),
wherein the monitoring a security state of the sample comprises:
sensing a temperature or a variation of temperature of the detected sample during irradiating of the exciting light from the laser onto the sample (as per [0026] and [0033]); and
sending the control signal to the laser so as to reduce the power of the laser or to turn off the laser if the sensed temperature or variation of temperature of the sample exceeds a threshold (as per [0026] and [0033]; threshold is the predetermined limit indicated in [0033]; “the temperature of the portion of the sample illuminated may exceed an ignition point of the material, or the change (including the rate of change) of the temperature may suggest that the ignition point may soon be reached, as a result of heating by the illuminating light,” [0005]; “[a]t any point when the spectral data indicates temperature is near an ignition temperature light source 102 can be turned off and an operator alert generated (230a),” [0035]; and “light source 102 could also be  turned off if it is found at process (230) or (230a) that the rate of change exceeds a second predetermined limit which is higher than the predetermined limit already mentioned for reducing the light source power,” [0037]).
	wherein an infrared signal and a Raman spectrum signal from the sample detected by different portions of a same detector (Radiation processing module 106 includes a detector 106a which detects Raman radiation… may optionally include an infra-red detector 106b to detect thermal infra-red radiation emitted by object 140, [0026]) are separated completely (see Fig. 1, 106a and 106b are separated).


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, and 7 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gardner (US 2015/0168367 A1).
Regarding Independent Claim 1, Gardner discloses a Raman spectrum inspection apparatus (Fig. 1 in combination with Figs. 2 or 3), comprising:
a laser configured to emit exciting light (light source 102 in the form of a laser, [0024]);
an optical device configured to guide the exciting light to a sample and collect a light signal from the sample (port 116, fibers 122, 120, 126, and beam-splitter 124, and/or radiation processing module 106 includes various optical, mechanical, and electronic elements that can be used to analyze emitted radiation 138, as shown in FIG. 1, [0027]);
a spectrometer configured to split the light signal collected by the optical device so as to generate a Raman spectrum of the sample which is detected (“a detector 106a which detects Raman radiation 138 used to determine one or more properties of the material of object 140,” “radiation processing module 106 can be configured to determine a Raman spectrum of one or more substances within object 140,” [0026]); and
a security monitor (106b, [0026]) configured to monitor a security state of the sample during irradiating of the exciting light from the laser onto the sample, and to provide a security indicating signal representing whether or not the sample is damaged due to being irradiated by the exciting light wherein the security monitor comprises a temperature sensor configured to sense a temperature or a variation of temperature of the detected sample during irradiating of the exciting light from the laser onto the sample (“radiation processing module 106 may optionally include an infra-red detector 106b to detect thermal infra-red radiation emitted by object 140. That information is also communicated by line 128c to processor 110 so that processor 110 can evaluate the temperature of the portion of the object 140 illuminated by illuminating light 136,” [0026]; “[i]f the temperature is near a suspected ignition temperature of an explosive material (220) then the laser can be turned off (230) to avoid igniting the material. If this is not the case but the temperature is rapidly increasing at a rate beyond a predetermined limit (236), or the Raman spectral data change resulting from a temperature change is changing at a rate beyond a predetermined limit (236), then the power of the illuminating light is reduced (240). If the temperature or spectral data are not beyond the predetermined limit (236) then Raman spectral data can be produced or continued to be produced, and analyzed (250), [0033].” The security signal is the signal to turn the laser off to avoid igniting the material, or to reduce the power of the illuminating light sent by using one of the communication lines 128a-f, Fig. 1, [0024]), and
wherein the optical device comprises a first beam splitter configured to extract infrared light in the light signal from the sample and guide the infrared light towards the security monitor (beam splitter implicit in: (a) Raman spectrometer that uses a fiber optic probe extending away from housing 131b at port 116, the infra-red detector might be positioned at the end of the probe, or it might be incorporated into the probe head optics. In these situations infra-red detector 106b is separate from the remainder of radiation processing module 106 that is internal to the spectrometer housing 131b to separate/extract/guide the infrared light towards the infrared detector, [0026]; or (b) “processing module 106 includes various optical, mechanical, and electronic elements that can be used to analyze emitted radiation 138” such as “one or more beamsplitting elements for dividing a radiation beam into two beams”, [0027], i.e. towards 106a and 106b).
Or (c) in the alternative, it would have been obvious to someone with ordinary skill in the art at the time the invention for the optical device to comprise a first beam splitter configured to extract infrared light in the light signal from the sample and guide the infrared light towards the security monitor in order to separate thermal infra-red radiation emitted by object 140to be detected by the infra-red detector 106b from the Raman radiation used to determine one or more properties of the material of object 140 towards 106a. 
Regarding Claim 6, Gardner discloses the Raman spectrum inspection apparatus according to claim 1, wherein the Raman spectrum inspection apparatus further comprises a controller ([p]rocessor 110 is in electrical communication with light source 102, radiation processing module 106, display 108, storage unit 112, and communication interface 114 via communication lines 128a-f, [0024]) configured to send a control signal to the laser so as to reduce a power of the laser or to turn off the laser if the security indicating signal provided by the security monitor indicates that a security of the sample is affected by a detection performed to the sample (security related to temperature being close to ignition temperature; as per [0026] and [0033] as explained in Claim 1; also “the temperature of the portion of the sample illuminated may exceed an ignition point of the material, or the change (including the rate of change) of the temperature may suggest that the ignition point may soon be reached, as a result of heating by the illuminating light,” [0005]; “[a]t any point when the spectral data indicates temperature is near an ignition temperature light source 102 can be turned off and an operator alert generated (230a),” [0035]; and “light source 102 could also be  turned off if it is found at process (230) or (230a) that the rate of change exceeds a second predetermined limit which is higher than the predetermined limit already mentioned for reducing the light source power,” [0037]).
Regarding Claim 7, Gardner discloses the Raman spectrum inspection apparatus according to claim 1, wherein the Raman spectrum inspection apparatus further comprises a controller ([p]rocessor 110 is in electrical communication with light source 102, radiation processing module 106, display 108, storage unit 112, and communication interface 114 via communication lines 128a-f, [0024]) configured to send a control signal to the laser so as to reduce a power of the laser or to turn off the laser if the temperature or variation of temperature of the sample sensed by the temperature sensor exceeds a threshold (as per [0026] and [0033] as explained in Claim 1; threshold is the predetermined limit indicated in [0033]; also “the temperature of the portion of the sample illuminated may exceed an ignition point of the material, or the change (including the rate of change) of the temperature may suggest that the ignition point may soon be reached, as a result of heating by the illuminating light,” [0005]; “[a]t any point when the spectral data indicates temperature is near an ignition temperature light source 102 can be turned off and an operator alert generated (230a),” [0035]; and “light source 102 could also be  turned off if it is found at process (230) or (230a) that the rate of change exceeds a second predetermined limit which is higher than the predetermined limit already mentioned for reducing the light source power,” [0037]).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 2015/0192462 A1 discloses IR and Raman detectors with separate paths.

US 2013/0003044 A1 discloses widefield Raman imaging, fluorescence imaging, infrared imaging, and video imaging in a Raman Based system and method.

US 2012/0018829 A1 discloses all claim limitations except for providing a security indicating signal representing whether or not the sample is damaged due to being irradiated by the exciting light. This reference is considered relevant and may be used for an obviousness type rejection.

US 10,260,949 B2 discloses all claim limitations except for the presence of a security monitor configured to monitor a security state of the sample during irradiating of the exciting light from the laser onto the sample and to provide a security indicating signal representing whether or not the sample is damaged due to being irradiated by the exciting light.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099.  The examiner can normally be reached on M-F 9 AM-5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VIOLETA A PRIETO/Primary Examiner, Art Unit 2877